 In the Matter Of MARTIN BROS. Box COMPANYandTOLEDO INDUSTRIALUNION COUNCILCase No. B-529.-Decided May 10, 1938Boo Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees : controversy concerning appropriate unit ;employer's refusal to grant recognition of union ; rival organizations ; strike-Agreement:oral agreement, expiring in short time, no bar to direction of elec-tion-Unit Appropriate for Collective Bargaining:all employees at plant inToledo, Ohio, excluding supervisory and clerical employees ; similarity of work-ing conditions and methodof payment-ElectionOrdered:eligibility to votedetermined as of pay-roll period preceding date of Direction of Election-Cer-tification of Representatives.Mr. Harry L. Lodish,for the Board.Mr. John W. HackettandMr. James M. Evans,of Toledo, Ohio, forthe Company.Mr. Edward LambandMr. Lowell M. Goerlich,of Toledo, Ohio, forthe Council.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 9, 1937, Toledo Industrial Union Council, herein calledthe Council, filed with the Regional Director for the Eighth Region(Cleveland, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofMartin Bros. Box Company, Toledo, Ohio, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On November 27, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On December 3, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon the88 DECISIONS AND ORDERS89'Council, and upon Millmen's Union, Local 1359, herein called theLocal, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to the notice and two noticesof postponement, duly served upon all the aforesaid parties, a hearingwas held on December 16, 1937, at Toledo, Ohio, before William H.Griffin, the Trial Examiner duly designated by the Board. TheBoard, the Company, and the Council were represented by counsel andparticipated in, the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the close of all the evidence offered in behalf of theCouncil and before the Company offered any evidence, the Companymade a motion that the petition be dismissed for failure of proofsufficient to entitle the petitioner to the relief prayed for in thepetition.A ruling on the motion was reserved by the Trial Exam-iner.The Board has considered the motion and hereby denies it.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, an' Ohio corporation, operates two plants, one atToledo, Ohio, with which this case is concerned, and the other atAurora, Indiana. It has warehouses in Chicago, Illinois, and St.Louis,Missouri.The Company is engaged in the manufacture ofwire=bound, corrugated and wooden boxes, sold for packing andshipping purposes.The principal materials purchased by the Company are lumber,wire, nails, and liner board, almost all of which come from outsidethe State of Ohio.About 40 per cent of the finished products manu-factured at the Toledo plant are shipped to points outside the Stateof Ohio.At the Toledo plant, during the first 11 months of the calendaryear 1937, purchases of raw materials amounted to approximately$200,000 and sales amounted to approximately $400,000.II.THE ORGANIZATIONS INVOLVEDToledo Industrial Union Council is a labor organization affiliatedwith the Committee for Industrial Organization. It admits to mem- 90NATIONAL LABOR RELATIONS BOARDbership all employees of the Company at its Toledo plant, excludingsupervisory and clerical employees.Millmen's Union, Local 1359, is a labor organization affiliated withthe American Federation of Labor. It admits to membership allemployees of the Company at its Toledo plant, excluding teamsters,and supervisory and clerical employees.III.TIIE QUESTION CONCERNING REPRESENTATIONIn September 1936, the employees of the Company at its Toledoplant were first organized and Local 1359 was formed. In Decem-ber of that year the Company and the Local, following various con-ferences, entered into an oral agreement by which wages were to beincreased and hours decreased at the Toledo plant.The agreement,which was retroactive from October 5, 1936, was to run for 1 yearfrom that date.At the meetings of the Local, which were held monthly, furtherincreases in wages were discussed, and negotiations between theCompany and the Local were again begun sometime in the early partof 1937.Due to the illness of the president of the Company, how-ever, a further or second contract was not consummated until Juneor July.It superseded the prior' contract and was to be effectivefrom June 21, 1,937 to June 21, 1938.This second contract, whichwas also oral, appeared to cover only, an increase in wages.Thoughthe contract was concluded sometime in June or July the increasesgranted thereunder were not paid to the employees forthwith, butwere withheld, due, the Company states, to the decreased office staffbecause of vacations during the summer months.When, by Septem-ber 1937, the increases had still not been made, some of the employeesat the Toledo plant, dissatisfied with the results achieved throughthe collective bargaining of the Local, decided to form a new, unionand change their affiliation.About September 3,,1937, one of theseemployees approached the regional director of the Committee forIndustrial Organization for the Toledo district and on September13, 1937, the Council held the first organizational meeting of theemployees of the Company at the Toledo plant, followed by a secondmeeting on September 22, 1937.On September 25, 1937, before the workday started at the Toledoplant, the superintendent discharged two men, the contention of theCouncil being that it was because they had joined the Council.Onthe same day the business agent of the Local appeared at the Toledoplant, called a meeting of the negotiating committee of the Local,and advised them that the agreement with the Company at the'Toledo plant provided for a closed shop and that the members could DECISIONS AND' ORDERS91not join any other union.This was apparently the first mention ofany such provision and is the only evidence in the record that anysuch provision was in fact agreed upon.Also on September 25,though the regular pay clay was the clay before, the Company paidits employees the accrued increase in wages retroactive from June21, 1937, in accordance with the second contract.On the following Monday, September 27, 1937, because the Com-pany refused to reinstate the two discharged employees, 13 employees,followed by others thereafter, went out on strike.,That night theCouncil had another meeting, at which its membership was furtherincreased.All the membership of the Council was obtained betweenSeptember 13 and 27, 1937.On September 29, 1937, the Council sought to bargain with theCompany.The Company, however, refused to bargain on theground that it had an existing contract with the Local.The Company claims that the Board should not direct an electionor certify representatives at this time in view of the oral agreementwhich expires June 21, 1938. Inasmuch as the contract expires atsuch an early (late, it is not necessary herein to consider its scope oreffect.The contract would not in any event preclude bargainingwith respect to terms to be applicable after June 21.We find that a question has arisen concerning the representationof employees of the Company at the Toledo plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IT.THE APPROPRIATE UNITThe Council contends that the appropriate unit for collective bar-gaining should consist of all the employees of the Company at theToledo plant, excluding supervisory and clerical employees.TheLocal contends that the appropriate unit should consist of all em-ployees of the Company at the. Toledo plant, excluding teamsters,,and supervisory and clerical employees.Thus the only disagreementbetween the Council and the Local as to the appropriate unit relatesto the teamsters.1Subsequently,it appears,many of the strikers returned to work. 92NATIONAL LABOR RELATIONS BOARDThe Company employs at the Toledo plant four teamsters or truckdrivers.It was not shown at the hearing that the working conditionsor method of payment of the teamsters were different from those ofthe other employees.Though the Local contended that the teamsterswere eligible for membership in an American Federation of Laborunion in Toledo which covers teamsters, the evidence indicated thatdespite efforts on the part of the four teamsters to join such unionno attempt had been made by such union to organize them. Theonly effort to organize the four teamsters was made by the Council.In the absence of any further evidence, we feel that the teamstersemployed by the Company at the Toledo plant should be includedin the bargaining unit.'We find that the employees of the Company at the Toledo plant,excluding supervisory and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to employees of the Company at the Toledo plant the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence a list showing employees of theCompany at its Toledo plant on June 19, October 2, and December11, 1937, respectively.The list- shows approximately 87, 65, and 65employees within the appropriate unit on the respective dates.The Council produced at the hearing application cards of 61 em-ployees at the Toledo plant.These cards were examined by counselfor the Company, but only a sample card was submitted in evidence.From testimony appearing in the record, and from a stipulation 3 ofthe Council and the Company, introduced into evidence, it appearsthat 63 persons whose names appeared on the pay-roll list submittedin evidence, appear on the books of the Local as members in goodstanding. It is clear, therefore, that there is considerable overlappingof the employees now claimed by the Council and by the Local.Under the circumstances, we are of the opinion that the questionwhich has arisen concerning representation can best be settled bythe holding of an election by secret ballot.Those eligible to vote shall be employees within the appropriateunit, who were employed by the Company during the pay-roll periodnext preceding the date of the Direction of Election in this case.Such eligibility period is adopted in view of the time which haselapsed since the filing of the petition.2 SeeMatter of American Sugar Refining Company'and Committee for Industrial Organi-zattion; Matter of American Sugar Refining CompanyandUnited Sugar Workers Union,Local 21023,4 N.L. R. B. 867.3 The stipulation was prepared and signed by a representative of the Local in the pres-ence of counsel for the Company and the Council,by whom the stipulation was also signed. DECISIONS AND ORDERS93Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Martin Bros. Box Company,Toledo, Ohio,within the meaning of Section 9(c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All of the employees of the Company at its Toledo plant, ex-cluding supervisory and clerical employees,constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Martin Bros. Box Company, Toledo, Ohio, an election by secretballot shall be conducted within fifteen (15) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations,among all the employees ofMartin Bros. Box Company,at its plant in Toledo, Ohio, who wereemployed by the Company during the pay-roll period next precedingthe date of this Direction,excluding supervisory and clerical em-ployees, to determine whether they desire to be represented by ToledoIndustrial Union Council, affiliated with the Committee for Indus-trial Organization,or by Millmen's Union, Local 1359,affiliatedwiththe American Federation of Labor, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 14, 1938On May 10, 1938, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted among all the employees of 94NATIONAL LABOR RELATIONS BOARDMartin Bros. Box Company, Toledo, Ohio, at its plant in Toledo,Ohio, who were employed by the Company during the pay-rollperiod next preceding the date of the Direction, excluding super-visory and clerical employees, to determine whether they desire tobe represented by Toledo Industrial Union Council, affiliated withthe Committee for Industrial Organization, or by Millmen's Union,Local 1359, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on May 20, 1938, at Toledo, Ohio, under the direction andsupervision of the Regional Director for the Eighth Region (Cleve-land, Ohio).Full opportunity was accorded all of the parties tothis investigation to participate in the conduct of the secret ballotand to make challenges.On May 23, 1938, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties to the proceedings an IntermediateReport on the election.No exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------72Total number of ballots cast--------------------------------69Total number of ballots counted------------------------------69Total number of votes in favor of Toledo Industrial UnionCouncil----------------------------------------------------13Total number of votes in favor of Dlillmen's Union,Local 1359-_56Total number of votes in favor of neither union---------------0Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------0Total number of challenged ballots---------------------------0By virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ITISHEREBY CERTIFIED that Millmen's Union, Local 1359,affiliatedwith the American Federation of Labor, has been designated andselected by a majority of all the employees of Martin Bros. BoxCompany, at its plant in Toledo, Ohio, excluding supervisory andclerical employees, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, Millmen's Union, Local 1359, affiliated with theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.